Luke, J.
The defendant was convicted of unlawfully manufacturing liquor. The evidence authorized the conviction and the verdict has the approval of the trial judge.
The assignment of error upon the court’s refusal to continue the case does not show an abuse of that discretion which the law grants to the judge.
The assignment of error upon the form of the verdict is without merit. The defendant received the minimum punishment for the offense of which he was convicted.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.